Citation Nr: 0613525	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  02-09 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by: The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel
INTRODUCTION

The veteran had active service from March 1968 to January 
1970. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

The veteran testified before the RO in November 2002 and 
December 2000 and before the undersigned Veterans Law Judge 
in December 2003.  Transcripts of all hearings are associated 
with the claims file.

The Board remanded this case in April 2004 for further 
development which was subsequently accomplished.  Thus, this 
case is properly before the Board.

As previously noted in the April 2004 remand, the veteran has 
raised a claim for entitlement to a totally disability 
evaluation due to individual unemployability.  This matter is 
referred to the RO.


FINDING OF FACT

The veteran's PTSD is manifested by depression, occasional 
suicidal thoughts, low impulse control, difficulty 
maintaining concentration, trouble sleeping, GAF scores from 
35 to 49, occupational and social impairment with 
deficiencies in most areas, neglect of personal appearance 
and hygiene, and an inability to establish and maintain 
effective relationships; there is no evidence of total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior; persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation, or own name.


CONCLUSION OF LAW

The criteria for an evaluation of 70 percent disabling, and 
no higher, for PTSD are met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.130; Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide 
any evidence in his possession pertaining to the claim.

In the instant case, the initial unfavorable agency decision 
was made prior to the veteran's receiving proper notification 
for his increased rating claim.  However, upon review, the 
Board finds that the lack of such a pre-agency of original 
jurisdiction-decision notice did not result in prejudicial 
error in this case.  

The RO provided the veteran with letter notification dated 
May 2004.  The VA fully notified the veteran of what is 
required to substantiate his claim in the notification letter 
and the reasons why he was not entitled to an increased 
rating in the statement of the case (SOC) dated December 
2001, and in supplemental statements of the case (SSOC's) 
dated July 2003 and October 2005.  The SOC and SSOC's fully 
provided the laws and regulations regarding entitlement to 
the benefits sought, and included a detailed explanation as 
to why the veteran had no entitlement to higher disability 
ratings under the applicable laws and regulations based on 
the evidence provided.  Together, the notice letter, the SOC, 
and the SSOC's provided the veteran with a summary of the 
evidence, the applicable laws and regulations, and a 
discussion of the facts of the case.  VA specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Veteran's Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  He was also asked to submit any other 
information or evidence he considered relevant to his claim 
so that VA could help by getting that evidence.  The 
notification letter also specifically notified the veteran to 
provide any evidence in his possession that pertains to the 
claims.  Thus, the Board finds that VA fully notified the 
veteran of what is required to substantiate the claim for an 
increased rating.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 14.  Additionally, the Court 
found that notice for an increased rating claim needs to 
include a discussion of the effective date element.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased rating, but he was 
not provided with notice of the type of evidence necessary to 
establish an effective date.  Given the favorable outcome of 
this decision, no conceivable prejudice to the veteran could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  

In the present case, the evidence includes service medical 
records, VA treatment records as well as two VA examinations. 
Thus, the Board finds no further VA examination necessary in 
this case.  It does not appear that there are any other 
additional records that are necessary to obtain before 
proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Increased Rating

In an August 2001 rating decision, the RO granted service 
connection for post-traumatic stress disorder (PTSD) and 
assigned a 50 percent evaluation, effective January 20, 2000.  

The veteran seeks an initial rating in excess of 50 percent.  
In support of his claim, the veteran testified that he has 
decreased energy, lost all interest in social activities, 
difficulty maintaining social relationships and employment, 
intrusive memories, nightmares, is irritable, occasional 
suicidal ideations, and difficulty concentrating.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In 
a claim for a greater original rating after an initial award 
of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as 'staged' ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2.
 
The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The RO evaluated the veteran's PTSD as 50 percent disabling 
under the "General Rating Formula for Mental Disorders," 
Diagnostic Code 9411. 38 C.F.R. § 4.130.  Under this 
regulatory provision, a 50 percent evaluation is to be 
assigned for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect;  circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting  to complete tasks); impaired 
judgment; impaired abstract  thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of  
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike  
setting); and an inability to establish and maintain 
effective  relationships.  

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent  
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.

The Board notes here that the symptoms listed in VA's general 
rating formula for mental disorders is not intended to 
constitute an exhaustive list, but rather are to serve as  
examples of the type and degree of the symptoms, or their  
effects, that would justify a particular rating.  Mauerhan v.  
Principi, 16 Vet. App. 436 (2002). 

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered.  In addition, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination. Further, when evaluating the level 
of disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely the basis of social impairment.  38 C.F.R. § 4.126 
(2005).

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness.  "DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, 
American Psychiatric Association (1994) (DSM-IV), p.32; 38 
C.F.R. §§ 4.125(a), 4.130 (2004).  GAF scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  Id.  A 
GAF score in the 31 to 40 range indicates some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  Id.  

A March 2000 VA examination showed that the veteran had 
significant problems maintaining relationships and 
controlling anger; while the veteran had a good relationship 
with his children, he was unable to maintain other 
relationships, a job,  and did not enjoy social activities.  
There was no evidence of gross cognitive dysfunction, formal 
thought disorder, or psychotic symptoms including paranoia, 
ideations, or hallucinations.  The veteran denied current 
suicidal ideation but reported it as recently as 4-5 weeks 
ago.  His GAF was 49.  

In a June 2000 letter, the veteran's sister advised that the 
veteran was unable to maintain personal hygiene and that she 
had to remind him to bathe; she also indicated that the 
veteran was unaware if he was inside or outside.  She 
reported that the veteran shot car tire and fired shots in 
the air for no reason, despite her efforts to keep weapons 
away from him.  She also described an incident where the 
veteran was playing with his nephew, but suddenly became 
violent. 

A March 2002 psychiatry record for Social Security 
Administration (SSA) purposes found that the veteran had 
marked difficulty in maintaing social functions and 
concentration.  The psychiatrist noted that the veteran had 
been suicidal in the past, though he denied current thoughts 
of suicidal ideation.  The veteran's GAF was  
40-45.  Social Security records show that the veteran was 
awarded SSA disability. 

In a May 2004 letter, the veteran's sister states that his 
reactions are unpredictable and she never knows when he will 
become physical to those around him.  She stated that his 
hygiene was awful, he calls his family the enemy, and refuses 
to eat food from his family.

A March 2005 VA examination showed continuing symptoms of 
difficulty in developing social relationships and maintaining 
employment and a loss of interest in social activities.  The 
veteran continued to have difficulty with concentration and 
irritability.  He had a history of intermittent suicidal 
ideation with the most recent episode occurring 6 months ago.  
The veteran's GAF was 35, and the examiner stated that the 
veteran's difficulty in maintaining employment and in social 
functioning was due to his PTSD symptomatology.  The examiner 
also said that though the veteran's symptoms had not changed 
since his prior VA examination, but the veteran is taxed by 
the energy needed to cope with these difficulties.  A June 
2005 VA treatment record showed evidence of insomnia, 
occasional thoughts that life is not worth living, and a 
depressed mood; however the veteran was future oriented in 
thinking, he had no delusions, and was hopeful about 
treatment.  Records indicated that his hygiene was good.  

Treatment records also show that the veteran is involved in 
the PTSD out-patient treatment program at the VAMC.

A review of the medical evidence shows that a 70 percent 
disability rating is warranted.  Throughout the appeal 
process, the medical evidence of record reflects that the 
veteran's PTSD is manifested by depression, occasional 
suicidal thoughts, occupational and social impairment, 
difficulty concentrating, irritability, low impulse control, 
trouble sleeping and a GAF scores ranging from 35 to 49.  
These symptoms are reflective of major impairment in several 
areas (social and occupational functioning, mood 
disturbance), the level of impairment contemplated by the 
next higher rating of 70 percent.  Though there is no 
evidence of obsessional rituals, speech intermittently 
illogical, obscure, or irrelevant, the veteran shows 
occupational and social impairment, irritability, and lack of 
concentration, an inability to maintain effective 
relationship - symptoms characteristic of the 70 percent 
rating.  SSA records indicate a marked difficulty in 
maintaing social functions.  

The Board notes letters from the veteran's sister which 
indicate that the he has poor hygiene.  Though the veteran's 
hygiene has been noted as adequate by all examiners, it is 
noted that the veteran's sister used to live with the veteran 
and continues to assist him on a daily basis.  She is 
therefore competent to report on that which she has personal 
knowledge and has seen.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); United States v. Brown, 540 F.2d 1048, 1053 
(10th Cir.1976) (witnesses may testify "upon concrete facts 
within their own observation and recollection-that is, facts 
perceived from their own senses, as distinguished from their 
opinions or conclusions drawn from such facts"), cert. 
denied,429 U.S. 1100, 97 S.Ct. 1122, 51 L.Ed.2d 549 (1977).  
Though the veteran's sister may be an interested party, this 
does not affect her ability to offer competent testimony 
relating to the veteran's hygiene.  Cartright v. Derwinski, 2 
Vet.App. 24, 25 (1991).  

As a final note, the Board notes that the veteran's GAF 
scores ranged from 35 to 49, with the most recent score in 
2005 of 35.  As a GAF score in the 31 to 40 range indicates 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, this most closely 
approximates the criteria set forth by the 70 percent 
disability rating.  

There is no evidence that the veteran's PTSD warrants a 100 
percent disability rating.  There is no medical evidence of 
total occupational and social impairment, persistent 
delusions or hallucinations, or disorientation to time or 
place or memory loss for names of close relatives, own 
occupation or own name.  All treatment records indicate that 
the veteran's cognitive abilities are normal and that his 
memory is intact.  Though the veteran has symptoms of 
intermittent inability to perform daily activities of living 
and inappropriate behavior, these have not been shown to 
affect him on a continuous basis and/or to totally limit his 
ability to function.  The veteran is still able to attend a 
PTSD out-patient group and associates with one close friend.   

The Board does not find that the veteran's disability picture 
is unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluations for the 
disabilities at issue for which an increased compensation 
benefits is sought on appeal.  There is no evidence that the 
veteran has been hospitalized for PTSD.  The current 
schedular criteria adequately compensate the veteran for the 
current nature and extent of severity of the disability at 
issue.  Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action on this 
question.

The Board has carefully reviewed the record and has concluded 
that the preponderance of the evidence warrants a 70 percent 
disability rating for the service-connected PTSD.  The 
doctrine of reasonable doubt has been considered.  
38 U.S.C.A. § 5107(b).  


ORDER

An initial rating of 70 percent disabling, but no higher, for 
(PTSD) is granted.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


